- 1 -



EXHIBIT 10-8
Gannett Supplemental Retirement Plan


Restatement dated August 7, 2007


Amendment Number 3


Pursuant to Article Seven of the Gannett Supplemental Retirement Plan,
Restatement dated August 7, 2007, as amended (the “Plan”), Gannett Co., Inc.
hereby amends the Plan, effective June 29, 2015, in the following respects:
1.
The following is inserted prior to Article One:



Introduction and Effect of Spin-off
In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies. The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo,
Inc. to its shareholders (the “Spin-off”). In connection with the Spin-off,
Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (“SpinCo”). The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Company”) and
continues the digital/broadcast businesses.
Effective as of the Spin-off, this Plan shall be renamed as the TEGNA
Supplemental Retirement Plan. Except with respect to certain Grandfathered
Participants, all benefits hereunder are frozen.
In connection with the Spin-off, the Company entered into that certain Employee
Matters Agreement by and between the Company and SpinCo dated June 26, 2015 (the
“Employee Matters Agreement”). Under the Employee Matters Agreement, SpinCo
assumed certain liabilities under this Plan relating to “SpinCo Group Employees”
and “Former SpinCo Group Employees” (each as defined under the Employee Matters
Agreement). The benefits and liabilities with respect to Participants under this
Plan who are such SpinCo Group Employees or Former SpinCo Group Employees are
hereby transferred to SpinCo and its 2015 Supplemental Retirement Plan.
Liabilities for such benefits are the sole responsibility of SpinCo and will be
paid under the SpinCo 2015 Supplemental Retirement Plan, and not this Plan, and
the Company shall not have any responsibility for such liabilities. The Employee
Matters Agreement may be used as an aid in interpreting the terms of the
benefits hereunder. Notwithstanding any other provision of this Plan or the
SpinCo 2015 Supplemental Retirement Plan, no Participant shall be entitled to
duplicate benefits under both such Plans with respect to the same period of
service or compensation.




--------------------------------------------------------------------------------

- 2 -



For any employee who is employed by SpinCo immediately after the Spin-off, the
change in employment resulting from the Spin-off shall not be considered a
“separation from service”, “retirement”, “cessation of employment”, “termination
of employment”, or similar term.
Notwithstanding any other provision of this Plan, and for avoidance of doubt,
the Spin-off shall not be considered a Change in Control hereunder and only a
Change in Control of TEGNA Inc. and not of SpinCo shall be considered a Change
in Control with respect to Participants hereunder.
2.Effective as of the Spin-off, all references to “Gannett Co., Inc.” or similar
terms shall refer to TEGNA Inc. as appropriate.
IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of June 26, 2015.


GANNETT CO., INC.






By: /s/ Todd A. Mayman                
Name: Todd A. Mayman
Title:
Senior Vice President, General Counsel and Secretary





